RECEIVER

                                                                                     OCT 28 20«
                                                                                       Lisa Matt:
                                                                                    dark, 5th District


             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                      NO. PD-1094-13


                            JOHN MARTIN FIALA Appellant

                                              v.




                                 THE STATE OF TEXAS


         ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                                    DALLAS COUNTY


                  PER curiam. KEASLER and HERVEY, JJ., dissent.

                                          ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),

because the petition does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       Thepetitionermayredrawthe petition. The redrawnpetitionand copiesmustbe filed

in the Court of Criminal Appeals within thirty days after the date of this order.



Filed: October 23, 2013
Do Not Publish
                                                 OFFICIAL BUSINESS
                                                 STATE OF TEXAS
                                                                                                                 MTNIV BOWES
                                                 PENALTY FOR            o

                                                 PRIVATE USE
                                                                                              02 ir            $ 00.384
P.O. BOX 12308, CAPITOL STATION                                                               0006557458    OCT24 2013
                                                                     O.U.                     MAILED FROM ZIPCODE 78 701
     AUSTIN, TEXAS 78711

                                                       PD-1094-13

                                                       5TH COURT OF APPEALS CLERK
                                                       LISA MATZ
                                                       600 COMMERCE 2ND FLOOR
                                                       DALLAS TX 75202




                                  Si   IQU-S3B   7S202       tllIllllllllllMffi--IIlhl-fll-lll>-|-a-ll|-lllllllIMM —llllll